Citation Nr: 0728192	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  02-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for invasive bladder 
cancer.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1966

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Paul, 
Minnesota, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in December2006, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review. 

The Board notes that in a March 2007 VA Form 646, the issue 
of entitlement to service connection for prostate cancer was 
raised.  This issue is referred to the AOJ.  


FINDING OF FACT

Invasive bladder cancer was not manifest in service and is 
not attributable to service.  


CONCLUSION OF LAW

Invasive bladder cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  U.S.C.A. §§ 1101, 1110, 1112, 1113; (West 2002); 38 
C.F.R. §§3.303,3.307, 3.309, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, on receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in June 2002; a rating decision in 
August 2002; and a statement of the case in November 2002.  
The May June 2002 letter preceded the RO's initial 
adjudication.  The above documents discussed specific types 
of evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA has made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of the claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication.

The veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the adjudication.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  A VA opinion is of 
record.  Thus, VA has fulfilled its duty to assist the 
veteran.  

Criteria & Analysis

The veteran has appealed the denial of service connection for 
invasive bladder cancer.  Service connection for bladder 
cancer may be granted if manifest during service or within 1 
year of separation or if it is otherwise due to service, 
including radiation exposure under certain circumstances.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

Initially, the Board notes that bladder cancer was not 
manifest during service.  Although there were some complaints 
in association with painful urination during service, such 
were attributed to a cause other than bladder cancer.  The 
April 1966 separation examination was normal.  A June 2002 
private report notes he was status post radical 
cystoprostatectomy with ileal conduit diversion with left 
nephrouretectomy for a nonfunctioning kidney and an 
incidental appendectomy in 2002.  

In regard to the veteran's assertion that his invasive 
bladder cancer is related to exposure to Agent Orange 
exposure during service in Vietnam, the Board notes it is 
clear from the veteran's DD Form 214 that he served in 
Vietnam, and is presumed to have been exposed to Agent 
Orange.  Bladder cancer, however, is not a disease, which is 
presumptive of service connection by reason of having a 
positive association with exposure to an herbicide agent.  
38 C.F.R. § 3.309(e).  The Secretary of VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586-
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).  To the extent that the veteran's private 
physician, in June 2004, related the veteran's bladder cancer 
to exposure to service, to include exposure to Agent Orange 
during service, the Board finds the opinion to be lacking in 
detail and rationale.  The examiner fails to document his 
reason for the opinion and accordingly the opinion is of 
diminished probative value.  To the extent that the veteran 
has asserted, to include in correspondence received in August 
2003, that his tumor was a "soft tissue sarcoma," the Board 
notes that an April 2002 private record of treatment shows 
the bladder tumor was an invasive transitional cell 
carcinoma.  Thus, the veteran's carcinoma is clearly not a 
"soft tissue sarcoma."  The record notes no malignancy was 
identified.  

Against this background, a VA opinion was obtained in October 
2006.  The opinion is reasoned and detailed.  It establishes 
a cause unrelated to service.  More specifically, the 
physician noted that approximately 2/3 of all bladder cancer 
was a result of smoking, and stated that it was most likely 
that the veteran's 40-year history of smoking was the cause 
of his bladder cancer.  Because the opinion actually provides 
a basis to explore the reasoning, the Board accords far more 
probative value to this opinion.  The Board notes that the 
veteran is not shown to have medical expertise and his 
opinion is not competent in regard causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The Board notes that service connection for 
disability on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's active service is prohibited by law.  See 38 
U.S.C.A § 1103(a) (West 2002).  In essence, the most 
probative evidence establishes that bladder cancer was not 
manifest during service or within 1 year of separation and is 
otherwise unrelated to service, including exposure to Agent 
Orange.  

In sum, service medical records are negative for bladder 
cancer, and there is no competent evidence relating invasive 
bladder to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.  






ORDER

Service connection for invasive bladder cancer is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


